DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 USC 112(b) rejection with respect to claim 4 is hereby withdrawn as a result of amendment filed on 12/03/2021. However, the 35 USC 112(b) with respect to claim 8 is maintained. In addition, a new 35 USC 112(b) rejection is made based on the amendment filed on 12/03/2021.
The drawings objection made in the Office Action mailed on 09/07/2021 are hereby withdrawn as a result of the drawings replacement submitted on 12/03/2021.

Drawings
The drawings were received on 12/03/2021. These drawings are acceptable.

Claim Objections
4.	Claims 1-4, and 6-10 are objected to because of the following informalities:  
Regarding claim 1, it appears “bv” and “electricallv” should be --by-- and --electrically--, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “a first isolation distance as required by a level of protection” as amended. Specifically, it’s not clear what’s defined as “first minimum isolation distance” and “a level of protection.”
Regarding claim 8, “if a conductive layer is disposed between two insulating layer…” is a conditional statement that may or may not be needed to meet. Accordingly, claim 8 is not given patentable weight. Even if the conditional statement is needed to meet, Kneller still meets the limitations of claim 8. Applicant should also clarify if “a first minimum isolation distance” is the same as “a first minimum isolation distance” as recited in claim 1. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kneller et al. (U.S. PG. Pub. No. 2016/0049236 A1) in view of Learned et al. (U.S. Patent No. 3,659,240).
With respect to claim 1, Kneller et al., hereinafter referred to as “Kneller,” teaches a planar, intrinsically safe transformer (FIG. 7) having a vertical dimension (thickness direction) and a horizontal dimension (length direction), comprising: 
a sandwich-type layer structure (structure of top layer 610a-bottom layer 610b) including a plurality of layers (layers 610a-610b) extending horizontally and arranged vertically on top of one another, comprising a first and a second conductive layer 308 and at least one insulating inner layer 301 and 305 (FIG. 3D) disposed between the two conductive layers; 
a plurality of electrical circuits (primary and secondary windings formed by conductive layers 308 and vias connected therebetween), wherein a first electrical circuit and at least a second electrical circuit are galvanically isolated from each other; and 
at least one ring-type magnetic core 304 having a hole (center opening), which acts at least on the first electrical circuit and on the second electrical circuit, wherein the core is arranged within the at least one insulating inner layer; 
a conductor of the first electrical circuit and a conductor of the second electrical circuit each have a winding with at least one winding turn (para. [0048]), wherein the at least one winding turn of the first electrical circuit and the at least one winding turn of the second electrical circuit each extends along the first conductive layer and along the second conductive layer and through the at least one insulating inner layer and through the hole of the core; and 
an insulation (magnetic core 304 is surrounded by the sandwich-type insulating structure) provided around the magnetic core enclosing the magnetic core in all spatial directions, wherein the insulation is formed b[y] the insulating inner layer and has a thickness, which guarantees a second isolation distance between the core and all other electrically 
Best understood in view of 35 USC 112(b) rejection, Learned et al., hereinafter referred to as “Learned,” teaches a planar transformer 20’(FIG. 1 below, a reproduction of FIG. 4), comprising:
a second isolation distance (distance between lines a and b) between the core 30 and all other electrically conductive structures 24a-24n and 26a-26n of the electric circuits 24 and 26 and which is equal to or greater than half a first minimum isolation distance (half distance between lines c and d) as required by a level of protection (col. 4, lines 27-31, 37-42). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second isolation distances as taught by Learned to the transformer of Kneller to provide the required insulation.

    PNG
    media_image1.png
    298
    352
    media_image1.png
    Greyscale


With respect to claim 2, Kneller in view of Learned teaches the transformer as claimed in claim 1, wherein: 
at least one first conductive track for the first electrical circuit and at least one second conductive track for the second electrical circuit are defined by each of the first conductive layer and the second conductive layer; and the at least one winding turn of the first electrical circuit comprises the first conductive track of the first conductive layer and the first conductive track of the second conductive layer, which are interconnected at one of their free end portions through a conductive via extending through the at least one insulating inner layer; and 
the at least one winding turn of the second electrical circuit comprises the second conductive track of the first conductive layer and the second conductive track of the second conductive layer, which are interconnected at one of their free end portions (tip) through a conductive via 307 extending through the at least one insulating inner layer (Kneller, paras. [0044] and [0079]). 
With respect to claim 3, Kneller in view of Learned teaches the transformer as claimed in claim 1, wherein at least one of the first electrical circuit and the second electrical circuit comprises a plurality of winding turns, and wherein the plurality of winding turns of an electrical circuit are interconnected such that a conductive track of the one winding turn is connected to a conductive track of the further winding turn at one of their free conductive track end portions through a conductive via 307 extending through the at least one insulating inner layer (Kneller, paras. [0044] and [0079]). 
With respect to claim 4, Kneller in view of Learned teaches the transformer as claimed in claim 3, wherein the first electrical circuit and the at least second electrical circuit have a first isolation distance 432 (FIG. 4A) to each other, and wherein the first isolation distance between the electrical circuits at least corresponds to the first minimum isolation distance at any geometric location of the transformer (Kneller, para. [0060]).  
With respect to claim 6, Kneller in view of Learned teaches the transformer as claimed in claim 1, wherein at least one of the first conductive layer and the second conductive layer is an outer layer of the sandwich-type layer structure; and wherein each conductor of the first electrical circuit extending along an outer conductive layer has a third isolation distance (distance between conductor layer 308 of primary winding and secondary windings) to each conductor of the at least second electrical circuit extending along the same outer conductive layer; and wherein the third isolation distance between the electrical circuits corresponds at least to a second minimum isolation distance at any geometric location of the respective outer conductive layer of the transformer (Kneller, paras. [0044] and [0079]). The claim only requires “an outer layer” not the “outermost layer” of the sandwich-type layer structure. Conductor layers 308 are an outer layer of sandwich-type layer 301. Furthermore, in the embodiment of FIG. 3, conductor layers 308 are the outermost layer. Accordingly, Kneller teaches all the features of claim 6 with broadest reasonable claim interpretation and the best understanding of the claimed invention. 
With respect to claim 7, Kneller in view of Learned teaches the transformer as claimed in claim 1, wherein the sandwich-type layer structure comprises at least one insulating outer layer 309a, 309b, 310a and or 310b; and wherein at least one of the first conductive layer and the second conductive layer are disposed between an insulating inner layer and an insulating outer layer (Kneller, para. [0078]). 
With respect to claim 8, best understood in view of 35 USC 112(b) rejection, Kneller in view of Learned teaches the transformer as claimed in claim 7, wherein, if a conductive layer is disposed between two insulating layers and therefore comprises an inner conductive layer of the sandwich-type layer structure, each conductor of the first electrical circuit extending along an inner conductive layer has a first isolation distance to each conductor of the at least second electrical circuit extending along the same inner conductive layer; and wherein the first isolation distance between the electrical circuits corresponds a least to a first minimum isolation distance at any geometric location of the respective inner conductive layer of the transformer (paras. [0044] and [0079]). 
With respect to claim 9, Kneller in view of Learned teaches the transformer as claimed in claim 1, wherein the at least one insulating inner layer has an ring-type recess 302 in which the ring-type magnetic core is embedded (Kneller, para. [0041]). 

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kneller in view of Learned, as applied to claim 1 above, and further in view of Noguchi et al. (U.S. Patent No. 5,959,846).
With respect to claim 10, Kneller in view of Learned teaches the transformer as claimed in claim 1. Kneller in view of Learned does not expressly teach at least two insulating inner layers are arranged on top of one another and joined to each other, in particular pressed together.
Noguchi et al., hereinafter referred to as “Noguchi,” teaches a transformer (FIG. 1-2), wherein at least two insulating inner layers 2a and 2b are arranged on top of one another and joined to each other, in particular pressed together (col. 5, lines 31-34). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the at least two insulating layers as taught by Noguchi to the transformer of Kneller in view of Learned to provide the required insulation characteristics.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.